 



 

 

 

 



 

 

 

 

 

CONSENT, WAIVER AND FIRST AMENDMENT
TO AMENDED AND RESTATED CREDIT AGREEMENT

BETWEEN

CROSS BORDER RESOURCES, INC.

AND

TEXAS CAPITAL BANK, N.A.

Effective
February 29, 2012

 

 

 



 

 

 



 

 

 

TABLE OF CONTENTS

 



    Page       ARTICLE I DEFINITIONS AND INTERPRETATION 1       1.1 Terms
Defined Above 1 1.2 Terms Defined in Agreement 1 1.3 References 1 1.4 Articles
and Sections 2 1.5 Number and Gender 2 1.6 Negotiated Transaction 2      
ARTICLE II CONSENT AND WAIVER 2       2.1 Consent and Waiver 2 2.2 Limitation on
Consent and Waiver 2       ARTICLE III AMENDMENT TO AGREEMENT 2       ARTICLE IV
CONDITIONS TO EFFECTIVENESS 3       ARTICLE V RATIFICATION AND ACKNOWLEDGEMENT 3
      ARTICLE VI REPRESENTATIONS AND WARRANTIES 3       ARTICLE VII
MISCELLANEOUS 4       7.1 Successors and Assigns 4 7.2 Rights of Third Parties 4
7.3 Counterparts 4 7.4 Integration 4 7.5 Invalidity 4 7.6 Governing Law 4

 



-i-

 

 

CONSENT, WAIVER AND FIRST AMENDMENT
TO AMENDED AND RESTATED CREDIT AGREEMENT

This CONSENT, WAIVER AND FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT (this “Amendment”) is made and entered into effective the 29th day of
February, 2012 (the “Effective Date”), by and between CROSS BORDER RESOURCES,
INC., a Nevada corporation (the “Borrower”), and TEXAS CAPITAL BANK, N.A., a
national banking association (the “Lender”).

W I T N E S S E T H:

WHEREAS, the Borrower and the Lender are parties to that certain Amended and
Restated Credit Agreement dated January 31, 2011 (the “Agreement”); and

WHEREAS, the Borrower has requested that the Lender consent to certain actions
by the Borrower which, without such consent, violate certain provisions of the
Agreement and waive any Default or Event of Default which would otherwise arise
from such actions, and the Lender has agreed to do so as provided in this
Amendment;

WHEREAS, the Borrower and the Lender desire to amend the Agreement in the
particulars hereinafter provided;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto hereby agree as follows:

Article I
DEFINITIONS AND INTERPRETATION

1.1              Terms Defined Above. As used in this Consent, Waiver and First
Amendment to Amended and Restated Credit Agreement, each of the terms
“Agreement,” “Amendment,” “Borrower,” “Effective Date,” “Guarantor” and “Lender”
shall have the meaning assigned to such term hereinabove.

1.2              Terms Defined in Agreement. Each term defined in the Agreement
and used herein without definition shall have the meaning assigned to such term
in the Agreement, unless expressly provided to the contrary.

1.3              References. References in this Amendment to Schedule, Exhibit,
Article, or Section numbers shall be to Schedules, Exhibits, Articles, or
Sections of this Amendment, unless expressly stated to the contrary. References
in this Amendment to “hereby,” “herein,” “hereinafter,” “hereinabove,”
“hereinbelow,” “hereof,” “hereunder” and words of similar import shall be to
this Amendment in its entirety and not only to the particular Schedule, Exhibit,
Article, or Section in which such reference appears. Specific enumeration herein
shall not exclude the general and, in such regard, the terms “includes” and
“including” used herein shall mean “includes, without limitation,” or
“including, without limitation,” as the case may be, where appropriate. Except
as otherwise indicated, references in this Amendment to statutes, sections, or
regulations are to be construed as including all statutory or regulatory
provisions consolidating, amending, replacing, succeeding, or supplementing the
statute, section, or regulation referred to. References in this Amendment to
“writing” include printing, typing, lithography, facsimile reproduction, and
other means of reproducing words in a tangible visible form. References in this
Amendment to amendments and other contractual instruments shall be deemed to
include all exhibits and appendices attached thereto and all subsequent
amendments and other modifications to such instruments, but only to the extent
such amendments and other modifications are not prohibited by the terms of this
Amendment. References in this Amendment to Persons include their respective
successors and permitted assigns.



 

 

 

1.4              Articles and Sections. This Amendment, for convenience only,
has been divided into Articles and Sections; and it is understood that the
rights and other legal relations of the parties hereto shall be determined from
this instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.

1.5              Number and Gender. Whenever the context requires, reference
herein made to the single number shall be understood to include the plural; and
likewise, the plural shall be understood to include the singular. Definitions of
terms defined in the singular or plural shall be equally applicable to the
plural or singular, as the case may be, unless otherwise indicated. Words
denoting sex shall be construed to include the masculine, feminine and neuter,
when such construction is appropriate; and specific enumeration shall not
exclude the general but shall be construed as cumulative.

1.6              Negotiated Transaction. Each party to this Amendment affirms to
the other that it has had the opportunity to consult, and discuss the provisions
of this Amendment with, independent counsel and fully understands the legal
effect of each provision.

Article II
CONSENT AND WAIVER

2.1              Consent and Waiver. The Lender hereby consents to the payment
or redemption in full, but not in part, of the Subordinated Debt, in whole or in
part with funds advanced to or for the benefit of the Borrower pursuant to the
Agreement,

and waives any Default or Event of Default which would otherwise arise from such
actions.

2.2              Limitation on Consent and Waiver. Except for the consent and
waiver set forth above in Section 2.1, nothing contained herein shall otherwise
be deemed a consent to any violation of, or a waiver of compliance with, any
term, provision or condition set forth in any of the Loan Documents or a consent
to or waiver of any other or future violations, breaches, Defaults or Events of
Default.

Article III
AMENDMENT TO AGREEMENT

As of the Effective Date, Section 2.4(a) of the Agreement is amended to read as
follows in its entirety:



-2-

 

 

        “(a)        Proceeds of all Loans shall be used solely by the Borrower
(i) to refinance the Indebtedness of the Borrower under the Existing Credit
Agreement, (ii) to acquire and develop Oil and Gas Properties, (iii) for the
Borrower’s working capital and general business purposes and capital
expenditures not otherwise prohibited under applicable provisions of this
Agreement, (iv) to advance funds to the Guarantors for working capital and
general business purposes and capital expenditures not prohibited under the
provisions of this Agreement or to acquire and develop Oil and Gas Properties,
(v) to pay fees and expenses incurred in connection with this Agreement and for
other general business purposes of the Borrower and (vi) repay or redeem, in
full or in part, the Subordinated Debt.”

Article IV
CONDITIONS TO EFFECTIVENESS

The effectiveness of this Amendment is subject to satisfaction of the condition
that the Lender shall have received from the Borrower payment, in immediately
available funds, of (i) a fee in the amount of $50,000 in connection with the
increase of the Borrowing Base in effect under the Agreement to the amount set
forth in Article V and (ii) a fee in the amount of $50,000 as consideration for
agreeing to this Amendment. Upon satisfaction of the foregoing condition, this
Amendment shall be effective as of the Effective Date.

Article V
RATIFICATION AND ACKNOWLEDGEMENT

Each of the Borrower and the Lender does hereby adopt, ratify and confirm the
Agreement, as the same is amended hereby, and acknowledges and agrees that the
Agreement, as amended hereby, is and remains in full force and effect. Each of
the Borrower and the Lender hereby agrees and acknowledges that, as of the date
of execution of this Amendment by both the Borrower and the Lender, the
Borrowing Base is $9,500,000 and the Monthly Reduction Amount is $0, which
amounts it is agreed shall remain in effect until the next redetermination of
the Borrowing Base and the Monthly Reduction Amount in accordance with the
applicable provisions of the Agreement.

Article VI
REPRESENTATIONS AND WARRANTIES

The Borrower does hereby re-make in favor of the Lender each of the
representations and warranties made by it in the Loan Documents to which it is a
party and further represents and warrants that each of such representations and
warranties made by it remains true and correct as of the date of execution of
this Amendment, updated and amended by the disclosures and information included
in the Borrower's public filings made with the Securities and Exchange
Commission.



-3-

 

 

Article VII
MISCELLANEOUS

7.1              Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted pursuant to the Agreement.

7.2              Rights of Third Parties. Except as provided in Section 7.1, all
provisions herein are imposed solely and exclusively for the benefit of the
parties hereto.

7.3              Counterparts. This Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument and shall be enforceable upon the execution of one or more
counterparts hereof by each of the parties hereto. In this regard, each of the
parties hereto acknowledges that a counterpart of this Amendment containing a
set of counterpart execution pages reflecting the execution of each party hereto
shall be sufficient to reflect the execution of this Amendment by each necessary
party hereto and shall constitute one instrument.

7.4              Integration. This Amendment constitutes the entire agreement
among the parties hereto with respect to the subject hereof. All prior
understandings, statements and agreements, whether written or oral, relating to
the subject hereof are superseded by this Amendment.

7.5              Invalidity. In the event that any one or more of the provisions
contained in this Amendment shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Amendment.

7.6              Governing Law. This Amendment shall be deemed to be a contract
made under and shall be governed by and construed in accordance with the laws of
the State of Texas, without regard to principles of such laws relating to
conflicts of law.

 

 

(Signatures appear on following pages)

 



-4-

 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this Consent,
Waiver and First Amendment to Amended and Restated Credit Agreement to be
effective as of the Effective Date.



  BORROWER:       CROSS BORDER RESOURCES, INC.           By: /s/Everett Willard
Gray II                  Name:  Everett Willard Gray II   Title:    Chief
Executive Officer       LENDER:       TEXAS CAPITAL BANK, N.A.           By:/s/
Jonathan Gregory                                              Jonathan Gregory  
              Executive Vice President





-5-

 

